FELDMAN, Justice.
We granted the petition for review in the case at bench because, inter alia, of our disagreement with certain conclusions reached by the court of appeals and a conflict between the opinion of the court of appeals (Sanson v. Gonzales, 142 Ariz. 30, 688 P.2d 676 [App.1984]) and that of Division 2 of the same court in the case of First Federal Savings & Loan Ass’n v. Ram, 135 Ariz. 178, 659 P.2d 1323 (1982).
We are advised by counsel that the parties have entered into a settlement agreement. Concluding, therefore, that the issues raised in the petition for review and response thereto are moot, we order that the proceedings be, and they hereby are, dismissed and that the opinion of the court of appeals is vacated.
HOLOHAN, C.J., GORDON, V.C.J., and HAYS and CAMERON, JJ„ concur.